Citation Nr: 0501632	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disease secondary 
to service-connected post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Albuquerque, New Mexico, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

In a May 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for heart disease 
as secondary to his service-connected PTSD.  He thereafter 
indicated disagreement with that decision and, following 
issuance by the RO of a statement of the case, perfected his 
appeal with the submission of a substantive appeal.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at VA's Phoenix, Arizona, RO in 
June 2004.  A transcript of that hearing is associated with 
the veteran's claims file.  At the hearing, he submitted 
additional evidence with a waiver of RO review of that 
evidence in accordance with 38 C.F.R. § 20.1304.  

At that hearing, the veteran indicated that he was satisfied 
with the 70 percent rating the RO assigned for his service-
connected PTSD in a January 2004 rating decision.  That 
issue, accordingly, is no longer on appeal and is not before 
the Board at this time.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's heart disease is not related to, or aggravated by, 
his service-connected PTSD.  




CONCLUSION OF LAW

Heart disease is not proximately due to, or aggravated by the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
507 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
heart disease as secondary to his service-connected PTSD.  
The Board will, in the interest of clarity, initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed below finds that VA's 
duties have been met.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

By letter to the veteran dated in August 2003, VA 
specifically informed the veteran of what was required of him 
and what VA would do, satisfying the requirements of 
38 U.S.C.A. § 5103 and Quartuccio.  The veteran was informed 
by means of that letter as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  That document explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
this document properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, that was necessary to substantiate his claim and it 
properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO obtained all 
available outpatient treatment records and reports of 
examinations.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA should seek.  
There is no indication that there exists any evidence that 
has a bearing on this case that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  In June 2004, he 
was accorded a personal hearing before an Acting Veterans Law 
Judge, sitting at the Phoenix RO.  The Board therefore finds 
that all pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Analysis

The veteran, in seeking service connection for heart disease, 
has specifically alleged that the disease was caused by his 
service-connected PTSD.  



Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Where a veteran served 90 days or more, and hypertension or 
heart disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Discussion

Preliminarily, the Board notes that the veteran has been 
diagnosed with heart disease.  The report of a February 2002 
VA examination indicates diagnoses to include coronary artery 
disease, post stent placement, with stable angina pectoris; 
and uncontrolled hypertension.  This report also mentions 
coronary heart risk factors including hypertension, hyper 
depression, cholesteremia, smoking, and chronic emotional 
stress.  

The veteran was afforded another VA examination in April 
2003.  After a thorough clinical evaluation and a review of 
the claims file, the examiner concluded that there was no 
relationship between the veteran's heart disease and his 
PTSD.  He noted that the veteran smoked a pack and a half to 
two packs of cigarettes per day for more than 35 years.  

The veteran submitted textual material, to include references 
to studies linking PTSD to an increased risk of coronary 
artery disease, PTSD's deleterious effect on health to 
include enhanced cardiovascular reactivity, and a link by 
researchers between PTSD and heart disease.  

The veteran's service medical records do not document any 
treatment for or a diagnosis of hypertension or heart 
disease, and it has not been shown that either disease was 
diagnosed within one year of his discharge from active 
military service.  Accordingly, the Board finds that service 
connection for heart disease on a direct or presumptive basis 
is not warranted.  

The veteran has asserted that his heart disease is 
proximately due to or aggravated by his service-connected 
PTSD.  However, based on the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
such a finding.  Although stress was listed as a risk factor 
for heart disease, the medical opinion obtained indicated 
that there was no relationship between the two disabilities.  
The veteran has not provided a medical statement to the 
contrary, and his treatise evidence is insufficient to make a 
medical conclusion for his case.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for gout, secondary to the 
service-connected PTSD.  See Gilbert, supra.  

To the extent that the veteran offers his own opinion that he 
has heart disease secondary to his service-connected PTSD, 
the Board notes that his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  Accordingly, the Board concludes that 
service connection for heart disease may not be granted.  



ORDER

Service connection for heart disease secondary to the 
service-connected PTSD is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


